Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on July 26, 2022.
3.	Claims 1, 3-7, 9 and 11-12 are pending in this application.
4.	Claim 1 has been amended. Claims 11 and 12 are presented for examination. Claims 2, 8 and 10 have been canceled.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on August 2, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
6.	Claims 1, 3-7, 9 and 11-12 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been found allowable because the cited prior art of record fails to teach or reasonable suggest “wherein the obverse side faces away from the camera mechanism, such that the heat generating film is sandwiched between the water repelling film and the substrate”, along with all of the other limitations as recited in independent claim 1(Please refer to Non-final rejection dated 4/1/2022).
Dependent claims 3-7, 9 and 11-12 are allowed by virtue of their dependency to the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        
/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482